Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 1-5, 7-9 and 12-31 are currently under examination, wherein no claim has been amended in applicant’s reply filed on October 10, 2021.  Applicant’s election of Invention I, Claims 1-5, 7-9 and 12-31, without traverse in the reply is acknowledged.  The non-elected Invention II, Claim 32, has been withdrawn from consideration by the examiner.
Claim Objections
2	Claims 1, 13, 18 and 22 are objected to because of the following informalities:  
The phrase of “a first volume of first powder” in lines 2 and 3 of claim 1 needs to be changed to “a first volume of a first powder”;
The phrase of “in contact with and” in line 3 of claim 1 needs to be changed to “in contact with”;
The phrase of “a second volume of second powder” in lines 3 and 4 of claim 1 needs to be changed to “a second volume of a second powder”;

The phrase of “the positive material forming the part” in line 23 of claim 1 needs to be changed to “the positive material forming a part”;
The phrase of “form heat treated part” in line 3 of claim 13 needs to be changed to “form a heat treated part”;
The phrase of “to closes a dispensing hole” in line 3 and the phrase of “in the location” in line 7 of claim 18 need to be changed to ““to close a dispensing hole” and “at the location” respectively; and
The phrase of “the skin depth” in line 4 of claim 22 needs to be changed to “a skin depth”.
Appropriate corrections are required.







Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-5, 7-9 and 12-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,576,542 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-29 of U.S. Patent No. 10,576,542 B2 disclose a manufacturing method, which is the same or obvious from the claimed manufacturing method.
4.	Claims 1-5, 7-9 and 12-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,135,643 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-11 of U.S. Patent No. 11,135,643 B2 disclose a method of making a part, which is the same or obvious from the claimed manufacturing method.
5.	There is no art rejection in this Office action.


Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

10/22/2021